                       Case 3:18-cv-01905-SB                    Document 27            Filed 02/14/19        Page 1 of 1


            or                  ttornpy:                                                                                For Court Use Onþ
 Douglas R. Hookland Esq.
 Law Offices Of: Scott Hookland, LLP.
 P.O. Box #23414
 Tigard, OR 97281
retephone No:       503-620-4540              FAX No: 503-620-43 1 5
pkw@scott-hookland. com                                                  Ref,, No. or File No,
 tlorney          Plaintiff
Insert name oJ Court, and Judicial Dístrict and Branch Court:
 United States Dishict Court for the District of Oreson
Plainrff: United States of America, et al.
DeJendant:       Nova Group, Inc., et al.
     AT'FIDAVIT OF SERVICE                          Hearing Date:                 Time:          Dept/Div:    Case Number:
                Summons                                                                                        3:   l8-CV-01905-SB
I . At the time of service I was aï least I I years of age and not a party to thís action.


2.   I served copies of the Summons On A Third-Party Complaint; Third-Party Complaint; Complaint;; Answer, Affrrmative Defenses, And
     Counterclaim; Complaint;; Civil Case Assignment Order; Discovery And Pretrial Scheduling Order; Blank Fed.R.Civ.P.26(AXI)
     Discovery Agreement; Blank Consent To Jwisdiction By A Magistrate Judge And Desigrration Of The Normal Appeal Route; Civil
     Case Management Time Schedules; Answer, Affirmative Defenses, And Counterciaim; Plaintiffs Answer To Defcndant Nova Group,
     Inc.'s Counterclaims

3.   a.   Party   semed:                                        lndustrial Electric MFG., Inc., by serving, Ed Herman, CEO

4. Address where         the   party was   served:              Industrial Electric MFG, Inc.
                                                                48205 Warm Springs Blvd.
                                                                Fremont, CA 94539
5. I served the party:
     b. by substituted service. On: Mon., Feb. I        l,
                                                     2019 at: 9:3 lAM by leaving the copies with or in the presence ot
                                                         Jennifer Quach, Senior H.R, Manager/Person Apparently in Charge, Asian,
                                                         Female, 34 Yea¡s OId, Black Hair, 5 Feet 6 Inches, 140 Pounds
     (1) (Business) a person at least l8 years ofage apparently in charge ofthe ofñce orusual place ofbusiness ofthe person served.
         I informed him or her of the general nature of the papers. The Defendant's Residence address is unknown.
     (4) I thereafter mailed (by flrst-class, postage prepaid) copies of the documents to the person to be served at the place where the
         copies were left. I mailed the document on: Tue., Feb. 12, 2019 from: Fremont, CA
6. The "Notice to the Person Served" (on the Summons) was completed as follows:
    on behalf of: Industrial Electric MFG., Inc., by serving, Ed Herman, CEO
    Under (corporation)
7. Person Ví/ho Served Pøpers:                                                 Feefor Sewice: $90.00
      a. Jason M. Burke, CCPS.
      b. D & R Legal Process Service, L.L.C.
         39159 Paseo Padre Parkway
         Suite #112
         Fremont, CA 94538
      c. (877)797-9996, FAX (s10) 797-9998




8. I  declare under penøIþ of perjury under the løws of the State of OREGON ønd under the laws of the United States Of
     AmerÍcø thøt theforegoÌng ìs true and correct


                                                                    AFFIDA     OF
                                                                                                                                            shllp.4559B
